Exhibit 10.52
PROJECT PINGPONG
TERM SHEET
We have set forth below in this term sheet (this “Term Sheet”) the terms upon
which to negotiate and agree on the Definitive Transaction Documents (as defined
in Article (A)(1.5)) between BGP Inc., China National Petroleum Corporation, a
company organized under the laws of the People’s Republic of China (“PRC”)
(“California”) and ION Geophysical Corporation, a company organized under the
laws of the State of Delaware, United States of America (“Indiana”) (and their
affiliates as applicable) for the proposed establishment of a joint venture, the
purchase of equity interest in Indiana by California, the refinancing of certain
existing debt of Indiana and the provision of a new credit facility to Indiana
and the collaboration in other areas as set forth below. California and Indiana
are each referred to herein as a “Party” and together as the “Parties”. The
Parties intend that following the execution of this Term Sheet, California shall
enter into certain agreements for the provision of Bridge Financing (as defined
below) to Indiana on terms and conditions set forth herein.
Except for the provisions of Article (F) (which are unconditional), the
transactions contemplated by this Term Sheet (other than the Bridge Financing
(as defined in Article (A)(1.2)) and the related Definitive Transaction
Documents are conditioned upon, among other things, the receipt of applicable
regulatory approvals (and favorable review of certain voluntary regulatory
approvals), the simultaneous consummation of each of the Transactions (as
defined in Article (A)(1.1)) and the satisfactory completion of confirmatory
business, accounting, financial, legal, regulatory and tax due diligence as set
forth herein. The consummation of the Bridge Financing is conditional upon the
terms set forth in the related Bridge Financing agreement(s) between the
Parties.
This Term Sheet supersedes all prior understandings and discussions between the
Parties with respect to the subject matters of this Term Sheet. The Definitive
Transaction Documents, when agreed to and executed, will supersede this Term
Sheet in all respects. The terms set out below are confidential information
subject to the Non-Disclosure Agreement between the Parties, dated as of
August 7, 2009 (the “NDA”), provided that, if any disclosure obligation or any
transactions involving equity securities or debt of Indiana contemplated in this
Term Sheet conflicts with any provision of the NDA, the provision in this Term
Sheet shall prevail and Indiana acknowledges its invitation for California to
enter into those provisions with Indiana.

                          Article     Description    
(A)
  Overall Transactions                    
 
                        1   Transactions and Best Efforts     1.1     This Term
Sheet contemplates the following transactions (collectively, the
“Transactions”):    
 
              (a)   the Equity Investment (as defined in Article (C)(1));    
 
                       
 
              (b)   the formation of the JV (as defined in Article (D) (3.1))
and the associated transactions contemplated under Article (C) (the “JV
Transaction”);    
 
                       
 
              (c)   the New Credit Facility (as defined in Article (E)); and    
 
                       
 
              (d)   the Refinancing (as defined in Article (E)).    

 



--------------------------------------------------------------------------------



 



                          Article     Description               1.2     The
Parties additionally intend for the bridge financing to be provided in
accordance with Article (B) of this Term Sheet (the “Bridge Financing”) and the
related agreement(s) between the Parties.    
 
                                  1.3     Each of the Equity Investment, the JV
Transaction, the New Credit Facility and the Refinancing shall be completed
contemporaneously with each other as contemplated by this Term Sheet and the
related Definitive Transaction Documents.    
 
                                  1.4     Each Party shall negotiate in good
faith and use its best efforts to negotiate and enter into, within the
Exclusivity Period (as defined in Article (F)3)), the definitive transaction
documents (together with any other ancillary agreements and documents) embodying
the terms set forth in this Term Sheet and other terms as both Parties may
subsequently agree (collectively, the “Definitive Transaction Documents”).    
 
                                  1.5     As soon as practicable, but not later
than 30 days after the execution of this Term Sheet (or such later date as the
Parties may agree), the Parties shall jointly submit to the Committee on Foreign
Investment in the United States (“CFIUS”) a draft voluntary notice relating to
the Transactions pursuant to the Exon-Florio Provision of the Defense Production
Act of 1950, 50 U.S.C. app. § 2170, as amended (“Exon-Florio”) and, as soon as
practicable, a final Exon-Florio notice. The Parties each, to their fullest
ability, shall timely provide CFIUS with any additional or supplemental
information requested by CFIUS or its member agencies during the Exon-Florio
review process. Each of the Parties, in cooperation with each other, shall take
all commercially reasonable steps advisable, necessary or desirable to finally
and successfully complete the Exon-Florio review process as promptly as
practicable. Neither California nor Indiana shall be required to agree to any
structural or conduct remedy or condition pursuant to the reviews contemplated
by this paragraph that would, in its sole judgment, be expected to have a
material adverse effect on the business of the JV, as contemplated by the
Parties, the value of the Equity Investment, the remaining business of the Party
outside of the JV Business, or any other aspect of the expected value of the
Transactions to the Party after giving effect to the transactions contemplated
by this Term Sheet.    
 
                                  1.6     Each Party shall, with regard to the
review of the transactions contemplated hereby, (i) promptly inform and provide
the other Party with a copy of any material communication received by such Party
from CFIUS and (ii) permit the other Party reasonable time and notice (subject
to the limitation that, with respect to responses to inquiries from CFIUS during
the Exon-Florio review process, such Party may not preclude the other Party from
responding within the timeframe required under the CFIUS regulations, 31 C.F.R.
Sec. 800.403(a)(3)) to (x) review and comment in advance on any material
communication to be made or delivered to CFIUS, including any proposed
understanding, undertakings, or agreements, (y) consult with the other Party in
advance of any meeting or conference with CFIUS and (z) attend and participate
in such meetings and conferences (to the extent permitted by    

2



--------------------------------------------------------------------------------



 



                          Article     Description                     CFIUS).  
 
 
                                  1.7     In addition, each of the Parties shall
use its reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other Parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the execution, delivery
and performance of the Definitive Transaction Documents or the consummation of
the Transactions, including (i) the obtaining of all necessary actions or
non-actions, waivers, consents and approvals from governmental entities and the
making of all necessary registrations and filings (including filings with
governmental entities, if any) and the taking of all reasonable steps as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any governmental entity, (ii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iii) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Term Sheet or any Definitive Transaction Document or the
consummation of the Transactions, including seeking to have any stay or
temporary restraining order entered by any court or other governmental entity
vacated or reversed and (iv) the execution and delivery of any additional
instruments necessary to consummate the Transactions and to fully carry out the
purposes of this Term Sheet.           2   Definitive
Transaction Documents     2.1     The Definitive Transaction Documents currently
contemplated by the Parties for the Transactions are set forth below (provided
that the listed documents may change in response to changes to the plan of
implementation of the Transactions):
 
                                        (a)   With respect to the Equity
Investment (as further described in Article (C)):
 
                       
 
                  · a share subscription agreement; and    
 
                       
 
                  · a registration rights agreement    
 
                                        (b)   With respect to the JV (as further
described in Article (D)):
 
                       
 
                  · the organizational documents of the JV, which shall include
matters related to the governance of the JV set forth in Article (D);    
 
                       
 
                  · a shareholders’ agreement between the Parties;    
 
                       
 
                  · the JV SPA (as defined in Article (D)3.1)), which will
provide for the acquisition by California from Indiana of 51% of the equity
interest in the JV with a consideration in cash and the value of certain assets
(such assets, the “California Transferred Assets”);    
 
                       
 
                  · an assignment and transfer agreement, pursuant to which
Indiana transfers to the JV the Indiana Transferred Assets (as set forth in
Article (D)(3.1));    
 
                       
 
                  · if not included in the JV SPA, an assignment and transfer
agreement, pursuant to which California transfers to the JV the California
Transferred Assets (as set forth in Article (D)(3.1));    
 
                       
 
                  · certain intellectual property agreements embodying the    

3



--------------------------------------------------------------------------------



 



                              Article     Description      
 
                          principles and providing for the arrangements with
respect to the transfer and assign by California of certain intellectual
property rights used in or necessary for the conduct or operation of the JV
Business (as defined in (D)6));
 
                           
 
                    ·     certain intellectual property agreements embodying the
principles and providing for the arrangements with respect to the Indiana JV
Business IP (as set forth in Article (D) (2.3));
 
                           
 
                    ·     employee agreements with respect to certain designated
key employees of the JV;
 
                           
 
                    .     certain service agreements relating to certain
services to be provided by the Parties hereto to the JV;
 
                           
 
                    ·     certain sales agreements;
 
                           
 
                    ·     certain operating policies and compliance policies;
and
 
                                            (c)   With respect to the New Credit
Facility:
 
                           
 
                    ·     one or more agreements with regard to the New Credit
Facility arrangements involving Indiana.
 
                           
 
                                            (d)   With respect to the
Refinancing:
 
                           
 
                    ·     one or more agreements with regard to the Refinancing
arrangements involvig Indiana.
 
                                            (e)   In general:
 
                           
 
                    ·     any documents, agreements or procedures mutually
agreed by the Parties in connection with an order or request of any governmental
entity.
 
                                      2.2     The Definitive Transaction
Documents shall reflect the terms of the Transactions as set forth in this Term
Sheet, and any schedule and/or exhibits hereto, and such other terms as
subsequently agreed to between the Parties.
 
                                      2.3     The Parties agree that they shall
use their best efforts to work diligently and in good faith to cause the closing
of the Transactions (the “Closing”) to occur as soon as possible after the
signing of the Definitive Transaction Documents and no later than the latest to
occur of (i) December 31, 2009 or (ii) ten (10) business days following the date
on which all regulatory approvals (including receiving clearance from CFIUS to
complete the Transactions) have been obtained, but in any event no later than
March 31, 2010 (such date, the “Outside Date”).
 
                                      2.4     In connection with the provision
of the Bridge Financing, the Parties and the other parties named therein shall
simultaneously enter into the following documents (the “Bridge Financing
Documents”):
 
                           
 
                    ·     Sixth Amendment to that certain Amended and Restated
Credit Agreement, dated as of July 3, 2008 (the “Credit Agreement”), among
Indiana, its subsidiary and the guarantors and lenders named therein, as
amended;
 
                           
 
                    ·     Warrant Issuance Agreement between Indiana and
California (including Form of Warrant);

4



--------------------------------------------------------------------------------



 



                          Article         Description  
 
                  ·   Convertible Promissory Note and Foreign Convertible
Promissory Note issued by Indiana to a lender arranged by California; and
 
                       
 
                  ·   Registration Rights Agreement between California and
Indiana.   3   Additional
Collaboration     3.1     The Parties shall set forth the terms and conditions
of the following additional collaborations in the Definitive Transaction
Documents, all as subject to any regulatory approvals (including receiving
clearance from CFIUS to complete the Transactions) and any licensing and other
requirements as may be necessary:
 
                                        (a)   California shall commit to
purchasing from the JV certain products that are offered for sale by the JV on
arms-length terms (which may include preferential rates and/or discounts, such
as customary volume discounts), subject to such products being acceptable to
customers of California and being comparable to or better than (in terms of
price, quality, technology, reliability, delivery terms and other aspects)
similar products that are or would be offered by independent third parties; and
 
                                        (b)   California shall commit to
purchasing from Indiana marine streamers and Indiana’s Intelligent Acquisition
IA™ streamer technologies for California’s vessel “BGP Prospector” on terms and
conditions to be agreed to by the Parties and at price, quality, technology,
reliability and delivery terms and other aspects no less favorable to California
and Indiana than would prevail in an arm’s-length transaction with independent
third parties under similar circumstances and market positions.
 
                                  3.2     Furthermore, the Parties hereby
express their desire to provide each other with preference in the following
future business opportunities, provided in each case that the terms and
conditions (including price, quality, technology, reliability and delivery) are
no less favorable to the other Party than that would prevail in a transaction
with a third party and that, if applicable, the purchased services or products
are acceptable to the other Party’s customers (and it being understood that no
binding agreement is intended herein):
 
                                        (a)   Indiana’s choice of contractors
for its multi-client business/Solutions division;
 
                                        (b)   Indiana’s choice of contractors
for its outsourced manufacturing and production of other equipment outside the
scope of the JV Business;
 
                                        (c)   Indiana’s provision of data
processing and analysis services (utilizing Indiana’s data processing and
analysis technologies) to California and/or the JV, subject to compliance with
applicable US export control laws; and
 
                                        (d)   California’s future purchases from
Indiana of non-JV Business equipment and services, subject to compliance with
applicable US export control laws.

5



--------------------------------------------------------------------------------



 



                          Article         Description   4   Registration Rights;
Resale     4.1     Notwithstanding anything to the contrary in the NDA,
California shall have the right to freely acquire, dispose or otherwise transfer
(i) any equity securities of Indiana that California (or an affiliate) acquires
pursuant to the relevant Definitive Transaction Documents and (ii) any debt or
equity securities or warrants of Indiana that California (or the lender or other
third party arranged by it) acquires in connection with the Bridge Financing.
 
                                  4.2     Indiana shall provide the (i) usual
and customary registration rights with respect to shares of common stock of
Indiana (the “Common Stock”) issued to California (or lender or other third
party arranged by California who holds such Common Stock) pursuant to any of the
Transactions, including the Bridge Financing, and shall file with the U.S.
Securities and Exchange Commission (the “SEC”) a registration statement
registering such shares promptly and in any event within 20 business days after
the issuance of such Common Stock and use its best efforts to cause such
registration statement to be declared effective by the SEC within 60 days after
the issuance of such Common Stock and continuously maintain thereafter the
effectiveness of such registration statement while California (or lender or
other third party arranged by it) holds any shares of such issued Common Stock
and (ii) cause such Common Stock issued pursuant to the Transactions to be
listed on the New York Stock Exchange (the “NYSE”), subject only to the official
notice of the issuance of such shares, prior to the issuance of such Common
Stock.
 
                       
(B)
  Bridge Financing                      
 
                        1   Bridge Financing     1.1     Simultaneously with the
signing of this Term Sheet, the Parties shall execute the Bridge Financing
Documents contemplated as of the date hereof, and, subject to the signing of,
and entering into legal effect of, each of the Bridge Financing Documents by the
relevant parties thereto, California or a financial institution arranged by
California shall provide such Bridge Financing in accordance with the terms and
conditions contained therein.
 
                       
(C)
  Purchase of Equity Interest                    
 
                        1   Common Stock to be Purchased     1.2     Immediately
after the Closing, California (or its affiliate) (together with any subsequent
permitted transferee, “Holder”) will have purchased enough shares of the Common
Stock so that, as a result, California would own 19.99% of the issued and
outstanding shares of the Common Stock on a pre-issuance basis (the “Equity
Investment”). Indiana shall issue such shares of Common Stock constituting the
Equity Investment in a primary issuance (including by conversion of the Bridge
Financing or the exercise of the warrants associated therewith). Other details
of the Equity Investment shall be set forth in the Definitive Transaction
Documents.
 
                          2   Issuance Price and Use of Proceeds     2.1     The
price to be paid by California for the purchase of the primary shares of the
Common Stock under the Equity Investment at the Closing shall be US$2.80 per
share. The purchase price shall be paid to Indiana in lawful currency of the
United States by wire transfer of immediately available funds.

6



--------------------------------------------------------------------------------



 



                          Article         Description             2.2     Use by
Indiana of the proceeds of the Equity Investment shall be limited to use in
working capital and repayment of existing indebtedness.
 
                          3   Board Representation     3.1     So long as Holder
owns at least 10% of the outstanding shares of the Common Stock (i) Holder shall
have the right, but not the obligation, to nominate one director (the
“California Director”) to the Board of Directors of Indiana (the “Indiana
Board”) and (ii) upon such nomination, Indiana shall appoint the California
Director to the Indiana Board and shall use its best efforts to ensure that the
California Director remains on the Indiana Board.
 
                                  3.2     Indiana shall use its best efforts to
appoint the California Director to one or more committees of the Indiana Board
to the extent that the California Director meets the applicable regulatory
requirements on qualifications.
 
                          4   Information Rights     4.1     Holder shall enjoy
information rights and certifications as to such information substantially
similar to those enjoyed by other shareholders of similar stature.
Notwithstanding the foregoing sentence, Holder shall have access to Indiana’s
products, software, and technology only to the extent permitted by applicable
U.S. export control laws and any licenses held by Indiana thereunder, provided
that Indiana shall use its best efforts to procure all such licenses, if and
when required, so that Holder would be afforded access to information
substantially similar to those enjoyed by other shareholders of similar stature.
Indiana may require that such access be preceded by certification of Holder that
no products, software, or technology will be reexported, transferred, or
conveyed except in compliance with U.S. export control laws.
 
                                  4.2     Except with respect to (i) information
and discussion relating to competition with California, (ii) related party
transactions with California; (iii) conflicts of interest involving the
California Director and (iv) as may be restricted or prohibited by applicable
laws (which include U.S. export control laws) or voluntary agreements with any
governmental entity (including CFIUS or a member agency of CFIUS), the
California Director shall have access to information available to any other
members of the Indiana Board. The foregoing sentence’s reference to “applicable
law” shall include, but not be limited to, U.S. export control laws, and, the
California Director shall have access to Indiana’s products, software, and
technology only to the extent permitted by applicable U.S. export control laws
and any licenses held by Indiana thereunder, provided that Indiana shall use its
best efforts to procure all such licenses, if and when required, so that the
California Director would be afforded access to information available to any
other members of the Indiana Board. Indiana may require that such access be
preceded by certification of California that no products, software, or
technology will be re-exported, transferred, or conveyed except in compliance
with U.S. export control laws. The California Director shall at all times comply
with policies, regulations and laws applicable to all the other directors of the
Indiana Board.

7



--------------------------------------------------------------------------------



 



                          Article             Description   5   Liquidity of
Equity Investment; Anti- Dilution Rights     5.1     The registration, listing
and transfer rights relating to the Equity Investment are as set forth above in
Article (A)(4) above.
 
                                  5.2     In the event of a further issuance of
the Common Stock or securities convertible into, exercisable or exchangeable for
the Common Stock (“Common Stock Equivalent Securities”), Holder shall have the
right to subscribe for such securities to maintain its proportional shareholding
prior to the issuance of such securities. Such subscription by Holder shall be
made at the issue price received by Indiana (i.e., net of all underwriting
discounts). In the case of an issuance or sale of Common Stock Equivalent
Securities for a consideration in whole or in part other than cash, including
securities acquired in exchange therefor (other than securities by their terms
so exchangeable), the consideration shall be deemed to be the fair value thereof
as determined from the methodology implied in the definitive documents in
connection with such an issuance, which methodology and calculations Indiana
shall provide to Holder. Indiana shall provide (i) reasonable notice (at least
48 hours in cases described in the preceding sentence or three (3) business days
in all other cases) to Holder of any issuance of the Common Stock or Common
Stock Equivalent Securities and (ii) the same information to Holder as to other
potential subscribers of such securities to enable Holder to make an informed
decision. Holder shall have the later of (i) two (2) business days and (ii) the
deadline by which other potential subscribers have to commit to subscribe. The
foregoing does not apply to any issuance pursuant to (a) equity compensation
awards pursuant to existing plans and programs approved by the Indiana Board
(and additional plans and programs substantially similar with the existing plans
and programs), (b) inducement equity compensation awards issued to employees
pursuant to rules of the New York Stock Exchange or (c) equity compensation
awards or plans adopted by Indiana in connection with an acquisition of a
business.
 
                          6   Representations and Warranties     6.1     Indiana
shall provide to California customary representations and warranties in the
share subscription agreement with respect to the Equity Investment. Indiana
shall further provide representations, warranties and covenants as may be
requested by California in connection with any export control matters and
conduct of business questions reasonably determined by California to be
necessary in ensuring California’s compliance with applicable laws.
 
                          7   Indemnification     7.1     Indiana shall provide
the California Director with indemnity and Director and Officer (D&O) liability
insurance coverage to the same extent as provided to all other members of the
Indiana Board.  
(D)
  Joint Venture                      
 
                        1   Preparatory Committee     1.1     Upon the signing
of this Term Sheet, the Parties shall establish a preparatory committee for the
JV and nominate their respective representatives to participate in such
committee for mutual consultation on the matters set forth in this Article
(D) and to coordinate and effect any necessary action to form the JV.

8



--------------------------------------------------------------------------------



 



                          Article             Description             1.2    
Such preparatory committee shall, among other tasks, (i) prepare a business plan
as soon as possible, which shall be finalized prior to the signing of the
Definitive Transaction Documents and shall become the Initial Business Plan (as
defined in Article (D)(11)); (ii) discuss with and recommend to the JV Board (as
defined in Article (D)(8.1)) the candidates, positions and titles for the
Executive Management of the JV, and (iii) discuss, develop and recommend to the
JV Board an organizational plan for the JV, including a transition plan for the
period after Closing.
 
                          2   Formation of the Holding Entity; Indiana’s
Transfer of Assets     2.1     Indiana and/or California shall establish one or
more wholly-owned subsidiaries in legal form and under the laws of
jurisdiction(s) to be mutually agreed upon by the Parties after taking into
account all relevant considerations (including those with respect to tax)
(“Holdco”).
 
                                  2.2     Indiana and/or California shall engage
in a reorganization (the “Reorganization”) prior to the Closing in accordance
with one or more plans to be mutually agreed upon by the Parties.
 
                                  2.3     Assets: As part of the Reorganization
(and subject to tax structure), Indiana shall transfer to Holdco free and clear
of all mortgages, charges, pledges, liens or claims or security interests
(“Encumbrances”) (except for the ICON Capital Financing (as defined below) and
other customary immaterial permitted Encumbrances) all tangible and intangible
assets necessary to or principally used in the conduct or operation of the JV
Business as presently conducted and operated by Indiana (or license certain
Intellectual Property to Holdco as described below or provide Holdco with the
benefits of assets not transferred to Holdco through services to be mutually
agreed by the Parties as provided in Article (D)(4.2)), including all research &
development operations within the scope of the JV Business and the ARAM Rental
Business, but excluding the Indiana Excluded Assets (the “Indiana Transferred
Assets”).
 
                                        Without limiting the effect of the
foregoing, the following arrangements shall be made with respect to the
following categories of the Indiana Transferred Assets:
 
                                        (a)   Specified Assets: Indiana will
transfer to Holdco certain tangible and intangible assets as set forth in
Schedule (D)(2.3)(a) (it being understood that this schedule, with respect to
tangible assets, and all schedules relating to tangible assets in this Term
Sheet reflect only assets in the aggregate and that the Parties shall agree upon
detailed schedules for purposes of the Definitive Transaction Documents and that
each schedule in this Term Sheet represents such information to the best of such
preparing Party’s knowledge and may be updated and supplemented by mutual
agreement of the Parties in the Definitive Transaction Documents);
 
                                        (b)   Intellectual Property: Indiana
will transfer and assign or license all intellectual property (including all
patents, trademarks, trade dress, copyrights, software, trade secrets,
inventions, know-how, formulae, processes,

9



--------------------------------------------------------------------------------



 



                      Article         Description                  
procedures,customer lists, supplier lists, market surveys and marketing
know-how, along with all other intellectual property and goodwill of the
business connected with the use of the foregoing and all registrations or
applications in connection with the foregoing) (the foregoing, “Intellectual
Property”) rights to be used in or necessary for the conduct or operation of the
JV Business as presently conducted and operated by Indiana (the “Indiana JV
Business IP”) as follows:
 
                   
 
              (i)   Indiana shall transfer and assign to Holdco ownership of all
Indiana JV Business IP owned or held by it that is used primarily in the conduct
of the JV Business (the “Transferred Indiana JV Business IP”) and shall list
such Intellectual Property with appropriate labeling on Schedule (D)(2.3)(b)(i);
 
                   
 
              (ii)   Where requested by Indiana, Holdco shall grant to Indiana
an exclusive, perpetual, non-sublicensable (except to wholly-owned
subsidiaries), non-assignable, royalty-free license for such Transferred Indiana
JV Business IP to be used substantially in the manner as such Intellectual
Property is presently used by Indiana and solely for use (a) in connection with
providing services to the JV or (b) in Indiana’s businesses that are outside the
scope of the JV Business (the “Indiana Business Field”).
 
                   
 
              (iii)   With respect to the Indiana JV Business IP not
constituting the Transferred Indiana JV Business IP, Indiana shall provide a
list of such Intellectual Property with appropriate labeling on Schedule
(D)(2.3)(b)(iii), and shall grant to Holdco an exclusive, perpetual,
irrevocable, non-terminable, sublicensable, assignable, royalty-free license for
such Indiana JV Business IP solely for use within the scope of the JV Business;
 
                   
 
              (iv)   Subject to Subsection (v) below, Indiana shall assign and
transfer to Holdco (i) all agreements under which Indiana is licensed or
otherwise permitted by a third party to use any Indiana JV Business IP, and
(ii) all agreements identified by California under which a third party is
licensed or otherwise permitted to use any Indiana JV Business IP owned by
Indiana ((i) and (ii) collectively, the “Intellectual Property Contracts) and
provide a list of such contracts under Schedule (D)(2.3)(b)(iv);
 
                   
 
              (v)   If for any reason Indiana is unable, after exercising best
efforts, to obtain appropriate consents for an Intellectual Property Contract to
be assigned and transferred pursuant to Section 2.3(b)(iv), Indiana shall
procure a new, equivalent contract providing

10



--------------------------------------------------------------------------------



 



                      Article         Description  
 
                  Holdco with the same or substantially similar rights and
benefits as the Intellectual Property Contract that was not assigned and
transferred, provided that if the procurement of a new contract is prohibitively
expensive or impracticable, the Parties shall discuss and mutually agree upon a
course of action;
 
                   
 
              (vi)   Each Party shall provide a customary covenant as to
non-assertion of its contributed Intellectual Property rights against Holdco,
provided that Holdco shall have the right to assert its intellectual property
rights with respect to the Indiana JV Business IP against Indiana if Indiana
continues to use such Intellectual Property following the Closing and in the
absence or outside the scope of any license from the JV;
 
                   
 
              (vii)   Subject to compliance with U.S. export control laws,
Indiana shall agree to deliver all notebooks, databases, source code, documents
and other materials embodying the Indiana JV Business IP to Holdco (the Parties
agree that Indiana shall be permitted to retain a copy of all such materials
only to the extent of legally mandated retention purposes) and shall agree to
reasonably make available for consultation with Holdco (and the subsequent JV)
any employees involved in the development of such Indiana JV Business IP; and
 
                   
 
              (viii)   Indiana shall acknowledge that it has transferred or
licensed all Indiana JV Business IP and that it retains or is licensed no
Indiana JV Business IP that is not included in the Transferred Indiana JV
Business IP, the Intellectual Property Contracts or otherwise not licensed to
the JV, the absence of which would materially and adversely affect the JV’s
conduct and operation of the JV Business. If, despite Indiana’s best efforts
with respect to the foregoing, following the Closing, should Indiana discover
any Indiana JV Business IP that should have been transferred or licensed to the
JV, it shall promptly transfer and assign or license such Intellectual Property
to the JV in accordance with the terms herein.
 
                                (c)   Contracts: Indiana will transfer and
assign to Holdco, and Holdco will assume from Indiana, all contracts and
agreements held by Indiana necessary to or principally used in the conduct or
operation of the JV Business as presently conducted and operated by Indiana (the
“Indiana JV Contracts”), except for such contracts agreed to by the Parties for
which arrangements have been made and by which the JV Business will not be
adversely affected.
 
                   
 
              (i)   Indiana shall use its best efforts to inform its affected
suppliers and customers of the formation

11



--------------------------------------------------------------------------------



 



                          Article             Description  
 
                      of the JV and use best efforts to transition such supplier
and customer contracts (and their administration) to the JV in a manner not
disruptive to the JV Business.
 
                       
 
                  (ii)   Indiana shall assign and transfer to Holdco all
insurance policies that are held by Indiana and that are to be used in or
necessary to the conduct or operation of the JV Business or procure
substantially equivalent insurance policies for the JV to take effect
immediately follow the Closing, provided that if the consent to transfer or
assignment or the procurement of such new insurance policies is prohibitively
expensive or impracticable, the Parties shall discuss and mutually agree upon a
course of action.
 
                       
 
                  (iii)   A schedule of Indiana JV Contracts and their
arrangements identified as of the signing of this Term Sheet shall be set forth
in Schedule (D)(2.3)(c)(iv). The Parties shall agree on the list of Indiana JV
Contracts prior to the signing of the Definitive Transaction Documents.
 
                                        (d)   ARAM Rental Business: The ARAM
equipment rental business is owned and operated through two wholly-owned
subsidiaries of Indiana: ARAM Rentals Corporation (“ARC”) and ARAM Seismic
Rentals, Inc. (“ASRI”) (collectively, the “ARAM Rental Business”). Indiana
intends to transfer the ARAM Rental Business to Holdco through an assignment of
the stocks of ASRI and ARC or their parent companies. The Parties acknowledge
that the assets of the ARAM Rental Business are secured by master loan and
security agreements between ARC and ICON Ion, LLC and ASRI and ICON Ion, LLC,
respectively (the “ICON Capital Financing”), that ARC and ASRI are borrowers
under the ICON Capital Financing, that Indiana is and after the Closing will
remain a guarantor of the ICON Capital Financing and that the security interest
in the assets of the ARAM Rental Business will remain with such assets after
their transfer to the JV. As consideration for Indiana remaining as guarantor
for the ICON Capital Financing (pursuant to the terms of such ICON Capital
Financing), at the Closing, the JV shall execute and deliver a guarantee in
favor of Indiana on substantially the same terms to the guarantee provided by
Indiana to ICON Ion, LLC.
 
                                  2.4     The “Indiana Excluded Assets” are as
specifically agreed to by the Parties and set forth on Schedule (D)(2.4)
(including certain amounts of accounts receivable of Indiana for which
California or one of its subsidiaries is the payor).
 
                                  2.5     Following the signing of this Term
Sheet, the Parties may by mutual agreement update the schedules set forth in
this Article (D)2) and elsewhere in this Article (D), which shall form the basis
of the relevant schedules in the Definitive Transaction

12



--------------------------------------------------------------------------------



 



                          Article             Description                  
Documents.
 
                                  2.6     Each Party will use its best efforts
to procure any consents of third parties required to effect the transactions
described in this Article (D). Each Party shall provide the other Party with
commercially reasonable assistance as shall be requested by the other Party from
time to time in procuring such consents of third parties.
 
                                  2.7     From the signing of this Term Sheet to
the Closing, except for the Reorganization, Indiana shall maintain and operate
its JV Business in the ordinary course and substantially as presently conducted.
 
                          3   California’s Acquisition of Equity Interest and
Formation of JV;     3.1     California shall enter into a share purchase
agreement (the “JV SPA”) the effect of which is that at the Closing:
 
                                        (a)   California shall purchase, and
Indiana shall sell, 51% of the equity interests of Holdco;
 
                                        (b)   in consideration for the transfer
of the aforesaid 51% of the equity interests of Holdco, California shall (i) pay
to Indiana US$108.5 million in lawful currency of the United States and
(ii) subject to satisfactory completion of due diligence by Indiana, transfer
and assign to Holdco certain assets of California that the Parties agree are
useful to the JV Business. The California Transferred Assets are listed on
Schedule (D)(3.1)(b) and include:
 
                       
 
                  (i)   Certain land seismic recording systems under
development;
 
                       
 
                  (ii)   Certain production lines relating to auxiliary
equipment;
 
                       
 
                  (iii)   certain manufacturing facility and land relating to
the manufacturing of the ES109 recording system
 
                       
 
                  (iv)   All equity owned by California in the sales and
marketing company, which equals 80% of the total issued and outstanding equity
of such company;
 
                       
 
                  (v)   All Intellectual Property owned or held by California to
be used primarily in the conduct or operation of the California Transferred
Assets (the “California JV Business IP”); and
 
                       
 
                  (vi)   All contracts and agreements held by California
primarily in the conduct or operation of the California Transferred Assets, but
excluding any and all contracts related to the provision or receipt of goods or
services in or related to Cuba, Iran, Myanmar (Burma), North Korea, Syria and
Sudan, and any other government, country or person or entity, including such
persons and entities that are identified on the List of Specially Designated
Nationals and Blocked Persons (“SDNs”), that is the target of U.S. economic
sanctions administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) (the “California JV Contracts”). The Parties shall agree

13



--------------------------------------------------------------------------------



 



                          Article             Description  
 
                      on the list of California JV Contracts prior to such
transfer;
 
                                        (c)   California agrees to the same
arrangements, commitments, representations, undertakings and agreements with
regard to the California Transferred Assets as Indiana made or is required to
make in Section 2.3 with regard to the Indiana Transferred Assets, if
applicable;
 
                                        (d)   a shareholders’ agreement entered
into by California and Indiana shall become effective and Holdco shall adopt new
articles of association providing for the remaining provisions of this Article
(D) (following such change, Holdco shall be referred to herein as the “JV”).
 
                                  3.2     On and following the Closing,
California (or an affiliate thereof) shall hold 51% of the equity interest of
the JV and Indiana (or an affiliate thereof) shall hold 49% of the equity
interest of the JV (each such percentage ownership of the JV, a “Percentage
Interest”).
 
                                  3.3     The Parties shall provide customary
representations and warranties to each other in the JV SPA, including with
respect to the assets (including Intellectual Property), contracts, employees,
the shares of Holdco, services available to it and the consents obtained.
Without in any way limiting the scope of customary representations and
warranties to be provided in the JV SPA, Indiana shall specifically provide
representations and warranties to the effect that (i) it owns or has the right
to use, and will transfer and assign to the JV, all Indiana Transferred Assets
except as otherwise agreed to by the Parties and identified in the JV SPA, (ii)
together with any services provided by Indiana to be mutually agreed between the
Parties pursuant to Article (D)(4.2) and any license of Intellectual Property by
Indiana, the Indiana Transferred Assets constitute all the assets, properties,
contracts and rights necessary for the JV Group (as defined in Article
(D)(32.2)) to conduct the JV Business in all material respects as presently
conducted by Indiana,(iii)there are no material undisclosed liabilities
regarding the Indiana Transferred Assets whether contingent or fixed except as
those that have been disclosed to California in writing prior to the signing of
this Term Sheet, (iv) Indiana has complied with all applicable laws and (v) the
transactions contemplated by the Definitive Transaction Documents would not
contravene or result in a default under any contract of Indiana or any law
applicable to the JV Business, subject, in each case, to customary
qualifications. Without in any way limiting the scope of customary
representations and warranties to be provided in the JV SPA, California shall
specifically provide representations and warranties in the JV SPA with regard to
the California Transferred Assets that are substantially similar to the
representations and warranties that Indiana provides with respect to the Indiana
Transferred Assets.
 
                                  3.4     The Parties shall provide customary
indemnities to each other, including with respect to their respective
representations and warranties as to the assets contributed.

14



--------------------------------------------------------------------------------



 



                          Article             Description             3.5    
The Parties agree that, after the signing of this Term Sheet, if either Party
reasonably believes that any tangible or intangible asset that is necessary to
the JV Business is not transferred or assigned to the JV (or, where the transfer
or assignment of such asset is not permissible, no substitute arrangement has
been made), the Party to whom the asset belongs shall agree to have such
transferred and assigned to the JV (or, where the transfer or assignment of such
asset is not practicable, to make substitute arrangements that provide the JV
with substantially similar benefits as if the asset has been transferred and
assigned to the JV).
 
                                  3.6     The Parties acknowledge that the
California Transferred Assets to be contributed to the JV by California will
require additional capital expenditures for which California will contribute up
to US$9.5 million (the “Additional California Cap-Ex”) (which the Parties agree
constitutes part of the value of the California Transferred Assets) and which
Additional California Cap-Ex will not be used for working capital. California
agrees to pay such funding amounts of the Additional California Cap-Ex into the
JV when and as necessary in connection with the JV building a manufacturing
facility on the California-contributed land. If the total Additional California
Cap-Ex is below US$9.5 million, California agrees to contribute an amount equal
to the shortfall to another capital expenditure project of the JV to be
identified by the JV Board. Such funding by California shall not be deemed to be
an additional capital contribution or loan by California and California shall
not receive any additional shares of the JV as a result of the funding.
 
                                  3.7     All direct or indirect taxes shall be
borne by the Party obligated to pay such taxes under law, including any tax
liability incurred in connection with the operation of the JV Business conducted
by such Party prior to the Closing and any liability for taxes resulting from
the assignment or transfer of any Indiana Transferred Assets and any California
Transferred Assets, as applicable, in connection with the Closing.
 
                                  3.8     The Parties shall further discuss on
the structure and jurisdiction of the JV based on tax and other considerations.
 
                          4   Employees and Service Agreements     4.1     As
part of the formation of the JV, Indiana and California agree as follows:
 
                                        (a)   Indiana and California shall use
their best efforts to ensure the stability of the operations and personnel of
the JV Business;
 
                                        (b)   The Parties agree that Indiana’s
contributions to the JV Business shall form the core operations of the JV and as
such, Indiana is in the best position to identify those key JV Business
personnel of Indiana necessary to the full functioning of the JV Business
(including all management, technology and research & development personnel)
(such persons, the “Key Employees”). Therefore, Indiana shall provide California
with a list of such Key Employees it identifies and the Parties shall either
(i) cause the Key Employees to become employed by the JV by transferring

15



--------------------------------------------------------------------------------



 



                      Article   Description  
 
                  to the JV the stock of the corporate entity that employs the
Key Employees (and receiving their acknowledgement as to such transfer) or
(ii) use their best efforts to cause the Key Employees to terminate employment
with Indiana and become employed by the JV or its subsidiaries pursuant to a
comparable offer of employment from the JV, unless Indiana has obtained
California’s consent in writing to not take such action with regard to such Key
Employees;
 
                   
 
              (c)   California shall take the same actions described in
Subsection (b) above with regard to its key employees for the California
Transferred Assets, if applicable;
 
                   
 
              (d)   Indiana and California shall jointly identify to each other
all of their respective employees necessary or primarily related to the JV
Business and shall make all appropriate arrangements (including using best
efforts for such employees to be employed by, seconded or provide services to
the JV) to make the services of such employees available to the JV, subject to
any applicable U.S. export control licenses or authorizations;
 
                   
 
              (e)   Without the JV’s prior written consent (which consent shall
not be unreasonably withheld), from the Closing until the fifth anniversary of
the Closing, neither Party may directly or indirectly (i) solicit or accept the
employment of any employees of the JV or (ii) hire, re-hire, agree to have as a
contractor or otherwise employ such employees of the JV;
 
                   
 
              (f)   All Intellectual Property developed by employees of the JV
after the Closing shall belong to the JV.
 
                              4.2     In connection with the establishment of
the JV, Indiana and California shall enter into one or more services
agreement(s) with the JV, providing for such additional services as the JV may
require from Indiana and California and as Indiana and California are capable
and willing to provide, in order to operate the JV Business, and the JV shall
provide appropriate licenses of its Intellectual Property as necessary for the
provision of such services; provided that the foregoing shall not be construed
as excusing either Party from the transfer of the Indiana Transferred Assets and
the California Transferred Assets, as applicable, or the obligation with regard
to any Key Employees, and the Parties hereby agree that they intend only for a
limited amount of ancillary assets used in the conduct of the JV Business (and
not any critical or core assets) contributed by each Party to be provided as a
service.   5   Name, Headquarters and Facilities     5.1     The name of the JV
shall be mutually agreed by the Parties.
 
                              5.2     The principal headquarters of the JV shall
be determined by the JV Board.
 
                              5.3     The locations of the facilities and
operations of the JV Group shall be determined by the JV Board after taking into
account the best commercial interests of the JV and applicable U.S. export
control laws.

16



--------------------------------------------------------------------------------



 



                      Article   Description   6   Scope of the JV     6.1    
The scope of the JV Group shall be the business of designing, development,
engineering, manufacturing, research and development, distribution, sales and
marketing and field support of land-based equipment used in seismic data
acquisition for the energy and petroleum industry, including any and all
existing products and technologies comprising Indiana’s Scorpion®, Aries®,
FireFly®, Pelton, vibroseis, eVib, Connex and land VectorSeis® product lines and
businesses and any research & development of, improvements of and new products
by the JV based on the forgoing products including the ARAM Rental Business, but
excluding any Excluded Business (collectively, the “JV Business”). The Parties
agree that the JV itself may conduct the JV Business or may be engaged solely in
the business of holding investments in its subsidiaries, which subsidiaries may
engage in the JV Business.
 
                              6.2     The “Excluded Business” shall mean:
 
                   
 
              (a)   the analog sensor businesses of Indiana and California; and
 
                   
 
              (b)   the businesses of certain companies in which California or
Indiana is a minority owner as of the date of this Term Sheet that are listed on
Schedule (D)(6.2)(b).
 
                              6.3     The scope of the JV Business may be
revised only by mutual agreement of the Parties.
 
                              6.4     The JV’s objective will be to maximize its
value and economic profits for its shareholders.   7   Term     7.1     The term
of the JV shall commence on the Closing and will have an initial term of thirty
(30) years and shall automatically renew for additional five (5) year terms
(collectively, the “Term”), unless one Party notifies the other Party in writing
of its intent not to renew at least 180 days prior to the expiration of any
term. Following expiration of the Term, Article (D)(30) shall apply.   8  
Future Capital
Contributions     8.1     From time to time, the Board of Directors of the JV
(the “JV Board”) may determine that the JV shall require additional equity to
fund the then effective Business Plan (as defined in Article (D)(11)). In such
event, the Board shall have the right to require the Parties to make a
proportional mandatory additional capital contribution (“Additional Capital
Contribution”).
 
                              8.2     If one Party fails to make all or any
portion of an Additional Capital Contribution, then the other Party who has
contributed its entire portion of such Additional Capital Contribution may elect
to advance all or a portion of the non-contributing Party’s unpaid portion of
such Additional Capital Contribution to the JV as a loan by the contributing
Party to the non-contributing Party, bearing interest at an annual rate equal to
the “prime” rate plus an applicable margin. If such loan is not repaid with all
accrued interest within ninety (90) days, then such contributing Party shall
have the right to elect to cause the remaining unpaid portion of the capital
advance to be converted into an additional capital contribution to the JV by the
contributing Party. In such event, the value of the new shares of the JV shall
be calculated with respect

17



--------------------------------------------------------------------------------



 



                      Article   Description                   to the then fair
market value of the JV as agreed to by the Parties or as determined by a
mutually acceptable, reputable international independent valuation firm retained
by the JV.   9   Allocations of Profits and Losses     9.1     Profits and
losses of the JV (for financial, accounting and tax purposes) shall be allocated
to each Party pro rata in proportion to its Percentage Interest.   10  
Distributions; Distribution Policy     10.1     Distributions to the Parties
shall be made to each Party on a pro rata basis in proportion to its Percentage
Interest and shall be made by the JV to the Parties when and as declared by the
JV Board.
 
                              10.2     The JV shall make distributions in
accordance with the JV Board’s dividend and distribution policy. The initial
policy of the JV Board with respect to dividends and distributions to the JV’s
shareholders, whether by distribution of earnings and profits, returns of
capital or other available profits shall be set forth in more detail in the
Definitive Transaction Documents (the “Dividend and Distribution Policy”).   11
  Business Plan and Annual Operating Plan     11.1     California and Indiana
will mutually agree to an initial five-year business plan for the JV prior to
the entering into of Definitive Transaction Documents to be effective after the
Closing (the “Initial Business Plan”). California and Indiana agree to present
the Initial Business Plan to the JV Board and procure that their respective
representatives on the JV Board to vote for the approval and adoption of the
Initial Business Plan.
 
                              11.2     Subsequent five-year business plans (the
“Subsequent Business Plans” and, together with the Initial Business Plan, the
“Business Plans”) for the JV will be prepared by the Executive Management (as
defined in Article (D)(17)) for approval by the JV Board.
 
                              11.3     The Parties shall cause the JV to operate
within the parameters set forth in the then-effective Business Plan.
 
                              11.4     Each fiscal year, the Executive
Management shall prepare an annual operating budget and plan of the JV based on
the then effective Business Plan (the “Annual Operating Plan”) for approval by
the JV Board.   12   Governance Structure of JV     12.1     The shareholders of
the JV shall elect the members of the JV Board as set forth in Article (D)(14)
and be entitled to vote in approving the Fundamental Matters as set forth in
Article(D)(13).
 
                              12.2     Except as otherwise set forth in the
shareholders’ agreement or the JV’s governing documents, the JV Board shall be
responsible for approving all matters related to the JV, including the
appointment of the Executive Management, except as prohibited by applicable law.
 
                              12.3     The Board shall delegate its powers with
respect to the management and operation of the JV to the Executive Management as
provided in the organizational documents of the JV.
 
                              12.4     The Executive Management shall report to
the JV Board and be responsible for the day-to-day operations of the JV as set
forth in

18



--------------------------------------------------------------------------------



 



                      Article   Description                   Article (D)(17).  
13   Shareholder Votes and Fundamental Matters     13.1     All resolutions of
the shareholders shall require a simple majority, except for any resolution on a
Fundamental Matter, which shall require the approval of shareholders holding at
least 70% of the voting power.
 
                              13.2     The following are “Fundamental Matters”:
 
                   
 
              (a)   amending or waiving any terms of the organizational
documents of the JV (other than mere technical amendments having no effect on
the rights of the shareholders of the JV);
 
                   
 
              (b)   winding up or liquidating or adopting a plan to effect the
dissolution of the JV;
 
                   
 
              (c)   a sale of all or substantially all assets of the JV;
 
                   
 
              (d)   a change in the size or function of the JV Board; and
 
                   
 
              (e)   mergers, statutory share exchanges, amalgamations,
consolidations and similar corporate changes of such nature as provided by
applicable law.
 
                              13.3     Subject to applicable law and the matters
set forth in Section 13.2 above, all decisions and actions that may be legally
taken by the JV Board shall be within the JV Board’s sole jurisdiction.
 
                              13.4     Written resolutions in lieu of
shareholder meetings shall be permitted.   14   Board Authority and Composition
    14.1     The JV Board shall be the ultimate decision making body of the JV
and shall review and consider such matters as it may deem proper.
 
                              14.2     The JV Board shall have 7 directors,
consisting initially of 4 directors appointed by California (each, a “California
JV Director”) and 3 directors appointed by Indiana (each, an “Indiana JV
Director” and together with the California JV Directors, the “JV Directors”),
which shall be appropriately adjusted following changes in the ownership of
equity interest of the JV.
 
                              14.3     Following the resignation, retirement or
removal of a JV Director, the replacement of such vacancy shall be made by the
Party who initially appointed such director.
 
                              14.4     The JV Board shall be chaired by a
California JV Director and shall have as a vice-chair an Indiana JV Director.  
15   Meetings of the Board     15.1     The JV Board shall meet quarterly as
convened by the chairman, the vice-chairman or as required by applicable law.
Each JV Director shall be given notice of the JV Board meeting location, agenda
and any other accompanying materials at least ten (10) business days prior to a
meeting and shall be given a reasonable opportunity to attend even if their
attendance is not required in order to obtain quorum. At the request of any JV
Director given at least two (2) business days in advance of the meeting date,
the JV shall provide video-conferencing for the conduct of such meeting.
 
                              15.2     The quorum for meetings of the JV Board
shall be 4 directors (5 in the case of JV Board meetings held for the purpose of
approving

19



--------------------------------------------------------------------------------



 



                      Article   Description                   resolutions on the
specific matters set forth in Article (D)(16.1). If such quorum shall not be
present at any meeting of the JV Board, the directors present shall adjourn the
meeting and promptly give notice of when the next JV Board will be reconvened.
 
                              15.3     The JV Board shall be permitted to act by
written resolutions in lieu of meetings of the JV Board provided that such
written resolutions are circulated to all JV Directors at least ten
(10) business days prior to the adoption of such resolution, subject to any bona
fide exigent circumstances that demand more prompt action.
 
                              15.4     The minutes of the JV Board, any
resolutions made by the JV Board and information provided to the JV Board
(including meeting agendas) shall be in both Chinese and English and copies
shall be circulated to all JV Directors.   16   Actions of the Board     16.1  
  The JV Board shall be entitled to take actions with the affirmative vote of a
simple majority of the outstanding members of the Board, except for the
following actions (each, a “Reserved Matter”), which shall require the approval
of at least 5 directors:
 
                   
 
              (a)   conducting any material business that is not within the
scope of the JV Business;
 
                   
 
              (b)   any change of the timing of the fiscal year, the financial
reporting standard or the auditor of the JV;
 
                   
 
              (c)   material changes to the Initial Business Plan;
 
                   
 
              (d)   approving or changing the Dividend and Distribution Policy;
 
                   
 
              (e)   approving or changing the JV’s policies and practices
applicable to Related-Party Transactions (as defined in Article (D)(26));
 
                   
 
              (f)   the admission of any new shareholder of the JV resulting
from issuances of new equity interest of the JV (except for the issuance of new
equity interest to affiliates of California or Indiana);
 
                   
 
              (g)   authorize, approve or require any Additional Capital
Contribution in excess of the amount of capital expenditure and working capital
needs contemplated under the Business Plans or such other amount as approved by
the Board in compliance with the voting requirements of this subsection; and
 
                   
 
              (h)   any action that would increase the indebtedness of the JV
beyond that contemplated within the Business Plans or such other amount as may
be approved by the Board in compliance with the voting requirements of this
subsection.   17   Executive Management     17.1     The “Executive Management”
of the JV shall be appointed by the JV Board and shall be identified and agreed
to as quickly as possible by the preparatory committee for the JV after the
execution of this Term Sheet.
 
                              17.2     The JV Board shall appoint additional
members of Executive Management in its discretion. In recognition of the
importance of

20



--------------------------------------------------------------------------------



 



                      Article   Description                   management
continuity and stability to the JV, the JV Board shall give considerable weight
to maintaining the appointment of the member of the Executive Management members
to retain talents for the long-term.
 
                              17.3     The Executive Management shall be
responsible for the day-to-day operations of the JV, including:
 
                   
 
              (a)   Execution of the Business Plans, including marketing,
development and pricing strategies;
 
                   
 
              (b)   Providing monthly management reports on key commercial,
financial, technological and/or marketing developments and such other reports as
the JV Board may request; and
 
                   
 
              (c)   Such other matters as may be appropriate or as may be
requested or delegated by the JV Board.   18   Employee Related
Matters     18.1     Following the Closing,
 
                   
 
              (a)   The Parties shall endeavor to maintain the stability and
continuity of the JV’s employees to ensure the smooth operation of the JV
Business.
 
                   
 
              (b)   Unless otherwise agreed, new employees of the JV shall be
employed by the JV, as the JV Board may determine to be appropriate. At the
request of the JV, the Parties shall provide additional human resources support
functions, including, if necessary, available and permissible under applicable
benefits plans, secondment arrangements and/or benefits and insurance, for such
employees. If either Party provides such services, the JV shall reimburse such
Party all costs it incurs as a result of such services.   19   Marketing,
Distribution and Additional Support     19.1     Each Party shall provide such
support to the JV as may be necessary to conduct the JV Business, including
sales, marketing and distribution and other support services that may be
necessary to ensure that such Party’s contributions to the JV Business may
operate at least as well as prevailed prior to the Closing (subject to any
arrangements under the Business Plan). If either Party provides such services,
the JV shall reimburse such Party all costs it incurs as a result of such
services.
 
                              19.2     The JV Board shall choose the provider(s)
of marketing and sales services to the JV, which shall initially be Indiana.
Indiana shall be obligated to provide such services for two (2) years following
the establishment of the JV (for the avoidance of doubt, the JV’s use of
Indiana’s marketing and sales services shall not confer upon Indiana any
exclusive right to provide such or any other services to the JV), although the
JV may decline such services at any time.
 
                              19.3     It is the intention of the Parties to
have the JV establish its own marketing and sales personnel and networks within
two (2) years following the establishment of the JV, and Indiana shall provide
the JV with all reasonable assistance and support to the JV in its effort to
build its own marketing and sales networks and sales team. If, after the
expiration of such two (2) year period, the JV has not yet fully established its
own marketing and sales personnel and

21



--------------------------------------------------------------------------------



 



                      Article   Description                   networks, at the
request of the JV, Indiana shall continue to use best efforts to assist the JV
to provide such services (or parts thereof) for which the JV lacks its own
capability on comparable terms until the JV can fully establish its own
capability in such area.   20   Branding     20.1     The JV shall have
ownership of and right to use all brands and trade names of the existing
products of the Parties to be contributed to the JV Business.
 
                              20.2     The JV shall determine the brands and
trade names of its new products and product lines developed and operated by the
JV Business.   21   Certain Intellectual
Property Considerations     21.1     The JV shall acquire ownership of any
Intellectual Property developed by it or its subsidiaries after the Closing in
the course of its business, including any improvements it makes to any
Intellectual Property licensed from any Party.
 
                              21.2     Indiana shall grant an irrevocable,
perpetual, royalty-free license to the JV (for use solely in the JV Business)
for all improvements on the Indiana JV Business IP made by Indiana following the
Closing.
 
                              21.3     The JV shall grant an irrevocable,
perpetual, royalty-free license to Indiana (for use solely in the Indiana
Business Field) for all improvements on Indiana JV Business IP made by the JV
following the Closing.
 
                              21.4     The JV shall have customary rights with
respect to infringement actions by third parties with respect to any
Intellectual Property licensed by the Parties, including indemnification from
the licensor regarding such claims.   22   Non-Competition     22.1     Each of
California and Indiana agrees that, during the Term of the JV, it and its
subsidiaries shall not compete anywhere in the world directly in the businesses
that are within the scope of the JV Business other than any Excluded Business.
In the event a Party (the “Acquirer”) acquires, incidentally as part of a larger
transaction, a business that competes directly with the businesses that are
within the scope of the JV (a “Competing Business”), the Acquirer shall
undertake to dispose of such Competing Business within a reasonable period of
time.
 
                              22.2     Subject to the foregoing, the Parties
acknowledge and agree that each Party shall be permitted to conduct its
businesses in the ordinary course with competitors of the JV and that either
Party may conduct businesses with competitors of the other Party.
 
                              22.3     Each Party agrees that in furtherance of
the JV, the Parties shall cooperate on such matters outside the scope of the JV
Business from time to time as may be agreed between the Parties.   23  
Financial Reporting     23.1     The fiscal year of the JV shall begin on
January 1 and end on December 31.
 
                              23.2     The JV shall prepare and maintain their
accounts and financial statements, and maintain internal controls, in accordance
with, and otherwise comply with the applicable provisions of United States
Generally Accepted Accounting Principles (“U.S. GAAP”) and until

22



--------------------------------------------------------------------------------



 



                      Article   Description                   the end of the
year 2013 shall produce financial statements in accordance with both U.S. GAAP
and the Internal Financing Reporting Standards, as adopted by the International
Accounting Standards Board and endorsed by the European Union (“IFRS”), after
which the JV shall only be required to produce financial statements in
accordance with IFRS, unless otherwise agreed to by the Parties.
 
                              23.3     The JV Board shall determine the auditor
of the JV from among the following audit firms (or their successors or
affiliated entities in different geographic regions): Ernst & Young,
PricewaterhouseCoopers, Deloitte Touche Tohmatsu and KPMG.   24   Audit Rights  
  24.1     The Definitive Transaction Documents shall grant California and
Indiana the right to inspect and audit, at their respective expense, the books,
records, facilities, operations and assets of the JV.   25   Information Rights
    25.1     The JV shall produce unaudited quarterly financial statements and
business reports and audited annual financial statements for the Parties.   26  
Related-Party
Transactions     26.1     The JV shall receive in all transactions between a
Party or any of its affiliates, on the one hand, and the JV or any of its
subsidiaries, on the other hand (each, a “Related-Party Transaction”), terms
(including potential customary volume discounts) no less favorable to the JV
than those that would have prevailed in a transaction with independent third
parties in an arm’s-length transaction under similar circumstances and market
positions, provided that in all transactions the JV shall be obligated to
provide to California and Indiana terms that are at least as favorable as those
provided to third parties including with respect to, quality, payment terms,
price and delivery terms.
 
                              26.2     All Related-Party Transactions, other
than those in the ordinary course of business, shall be approved by the JV Board
in the same manner as an addition to the policies and practices applicable to
Related Party Transactions required by Section 16.1, unless such Related Party
Transaction has previously been approved, including:
 
                   
 
              (a)   licenses of certain intellectual property by Indiana to the
JV and by the JV to the Parties as contemplated in this Term Sheet at Closing;
 
                   
 
              (b)   agreement relating to marketing, sales and distribution
channels and networks of the Parties;
 
                   
 
              (c)   secondment arrangements of employees; and
 
                   
 
              (d)   services agreements with respect to other support functions
to be provided by Indiana or California to the JV.
 
                              26.3     Related-Party Transactions that are in
the ordinary course of business, including those in the ordinary course of
business such as the purchase of products by California from the JV and the
supply of products by Indiana to the JV, shall be approved by the JV Board or
the Executive Management (if so delegated by the JV Board) consistent with the
policies and practices required by Section 26.1 above. Each quarter, a written
summary of all

23



--------------------------------------------------------------------------------



 



                              Article   Description                          
material Related Party Transactions and purchases by either Party from the JV
performed during the preceding quarter, including a description of the pricing,
payment and other principal terms of such transactions, shall be delivered to
the JV Board pursuant to the specific provisions of the JV organizational
documents.    
 
                                      26.4     If a Party or its affiliate
offers terms and conditions (including as to quality and reliability) to the JV
that are at least as favorable to the JV as terms and conditions that are or
would be offered by an independent third party, the JV and the JV Board shall
give preference to dealing with such Party or its affiliate.    
 
                                 
 
                            27   Transfers of Ownership Interests     27.1    
Neither Party may directly or indirectly transfer (including by a Change of
Control) or assign its interests and rights in the JV without the prior written
consent of the other Party, except that:    
 
                                            (a)   California may transfer all or
any part of its equity interest in the JV as required under applicable law,
regulation or government policy where such law, regulation or government policy
mandates that California shall no longer be the holder of such equity interest
of the JV, provided that such transferee agrees to be bound by all terms
applicable to the ownership of the JV including becoming a party to all
applicable agreements, subject to applicable law (each, a “Permitted California
Transfer”);    
 
                                            (b)   either Party may transfer
pursuant to a Change of Control provided that it complies with the procedures
for a Right of First Refusal to the other Party as to its equity interest in the
JV and that the transferee is not a competitor of the other Party;    
 
                                            (c)   On or after the fifth (5th)
anniversary of the Closing, following compliance with the procedures for a Right
of First Refusal to the other Party, any Party may transfer or assign its
interests in the JV to a person other than a direct competitor of the JV and the
other Party; provided that such transferee agrees to abide by all terms
applicable to the ownership of the JV including becoming a party to all
applicable agreements;    
 
                                      A “Change of Control” means the
(i) acquisition, directly or indirectly, by a third party or group consisting of
third parties of beneficiary ownership in excess of 50% of the outstanding
shares of the common stock of a Party or voting power of outstanding voting
securities entitled to vote in the election of directors of the Party or
(ii) consummation of a merger, consolidation, amalgamation or similar business
combination between a Party and any other third party, excluding, in each case,
any Permitted California Transfer.    
 
                                      A “Right of First Refusal” means a right
of first refusal on customary terms and procedures.    
 
                                  28   Deadlock and Dispute Resolution
Procedures     28.1     In the event of any dispute between the Parties related
to the JV (including a disagreement related to the operation or governance of
the JV and a breach by either Party or the JV of its obligations) or the
consistent and repeated failure (on at least two separate    

24



--------------------------------------------------------------------------------



 



                              Article   Description                          
occasions) by the JV Board or Parties to resolve any matter (or obtaining quorum
on such matter), in addition to any other remedies required by applicable law:  
 
 
                                            (a)   The chief executive officers
of California and Indiana shall discuss the dispute in good faith on a regular
basis for a period of thirty (30) days (or a lesser period if both Parties agree
that a resolution is not forthcoming) following the occurrence of the dispute,
in an effort to resolve the dispute;                       (b)   If no agreement
is reached by the end of the discussion period described above, then the dispute
will be referred to non-binding mediation for a period of not greater than sixty
(60) days after the conclusion of the discussion period described above, in a
forum according to customary procedures to be agreed to in the Definitive
Transaction Documents (provided that if the nature of the dispute is not
conducive to resolution by mediation, the Parties may mutually agree to forego
the mediation process); and    
 
                                            (c)   If no resolution is reached at
the conclusion of the mediation process described above, then either Party may
refer the dispute to arbitration as provided in this Term Sheet.    
 
                                      28.2     Notwithstanding the foregoing, at
any time after the fifth (5th) anniversary of the Closing and prior to the
eighth (8th) anniversary of the Closing, following the occurrence of (i) any
failure to resolve as to any Fundamental Matter or Reserved Matter, (ii) a
dispute over a material breach of the terms of the JV or (iii) a fundamental
disagreement by the Indiana JV Directors or Indiana with respect to any
significant management or operational matter concerning the JV that has been
raised and discussed at least once at a meeting of the JV Board and has not been
resolved; provided that, in each case, such dispute has undergone the procedures
set forth in Article (D)(28.1) above but prior to arbitration (a “Deadlock”),
Indiana shall have the right to elect to require California to purchase all of
shares in the JV held by Indiana for the then fair market value of shares of the
JV as of the date of the Deadlock Notice (as defined below) (such a sale, the
“Deadlock Sale”). The Deadlock Sale right and fair market value of such shares
shall be as follows:    
 
                                            (a)   If Indiana elects to exercise
its Deadlock Sale right as described above, it shall deliver a written notice
(the “Deadlock Notice”) to California and the JV within twenty (20) business
days following the occurrence of a Deadlock.    
 
                                            (b)   For a period of ten
(10) business days following delivery of the Deadlock Notice, Indiana and
California shall attempt in good faith to reach agreement on the fair market
value of Indiana’s shares in the JV. If the Parties cannot agree on such value
within the designated time period, Indiana and California shall, within ten
(10) business days, agree upon two internationally recognized investment banking
firms with expertise in valuing companies engaged in    

25



--------------------------------------------------------------------------------



 



                              Article   Description                            
  businesses similar or related to the JV Business. The Parties shall jointly be
responsible for the fees and expenses of the selected investment banks.    
 
                                            (c)   Within twenty (20) business
days of the selection of the investment banks pursuant to Clause (b) above, each
such investment bank shall independently determine, by using commonly accepted
valuation techniques, the enterprise value of the entire JV on a 100% basis. The
JV shall provide the investment banks with prompt access to such information of
the JV as the investment banks may reasonably request to enable them to prepare
their appraisal. On the thirty (30th) business day (or earlier or later if
reasonably requested by such investment banks) following the selection of the
two investment banks, each investment bank shall deliver its valuation report of
the JV to the Parties and the enterprise value of the JV shall be equal to the
average (mean) of the valuations determined by the two investment banks. The
Parties shall then derive the value of Indiana’s JV shares by subtracting the
JV’s net debt from the JV’s enterprise value and multiplying the resulting value
by Indiana’s percentage ownership in the JV.    
 
                                            (d)   The JV shall provide the
investment banks with prompt access to such information of the JV as the
investment banks may reasonably request to enable them to prepare their
appraisal. On the thirty (30th) business day (or earlier or later if reasonably
requested by such investment banks) following the selection of the two
investment banks, each investment bank shall deliver its valuation report of
Indiana’s JV shares to the Parties, and the fair market value of Indiana’s JV
shares shall be equal to the average (mean) of the valuations determined by the
two investment banks.    
 
                                            (e)   The Parties shall use their
best efforts to obtain all governmental and other approvals and make all
notifications necessary to complete the Deadlock Sale. The Deadlock Sale shall
be completed within twenty (20) business days after determination of the fair
market value for Indiana’s shares as described above (whether by investment
banks or by agreement of the Parties) or, if all necessary approvals are not
obtained or if California has insufficient funds to acquire such equity interest
in the JV in a Deadlock Sale by such date, within ten (10) business days after
the receipt of all such approvals or expiration of an additional ninety (90) day
grace period during which California may raise additional funding. Upon
completion of the Deadlock Sale, all of the JV equity interest owned by Indiana
shall be transferred to California, free and clear of all Encumbrances, and
California shall pay the purchase price to Indiana in lawful currency of the
United States by wire transfer of immediately available funds.    
 
                                      28.3     During the process of the
Deadlock Sale, the Parties and the JV    

26



--------------------------------------------------------------------------------



 



                              Article   Description          
 
              shall use their best efforts to continue to operate the JV in the
ordinary course of business.  
 
                                 
 
                            29   Withdrawals; Winding Up, Liquidation and
Dissolution     29.1     No Party shall withdraw from the JV or take any action
to dissolve, terminate or liquidate the JV or to require apportionment or
appraisal of the JV or any of its assets except as expressly permitted by the
terms of the Definitive Transaction Documents concerning the JV, and each Party
shall waive any rights to take such actions under applicable law.    
 
                                      29.2     The JV shall dissolve upon
(a) the written agreement of both Parties or (b) a termination of the JV.    
 
                                      29.3     Upon dissolution of the JV, all
the business and affairs of the JV will be promptly liquidated and wound up and
the remaining assets of the JV shall be distributed to the owners of the JV in
accordance with their ownership percentages.          
 
                            30   Termination     30.1     The JV shall terminate
if one of the following events shall have occurred:    
 
                           
 
                  •   the written agreement of all shareholders of the JV;    
 
                           
 
                  •   the expiration of the Term of the JV;    
 
                           
 
                  •   the sale of all or substantially all of the assets of the
JV;    
 
                           
 
                  •   the dissolution of the JV; or    
 
                           
 
                  •   at the election of a Party, if the other Party enters into
bankruptcy, insolvency, liquidation or similar creditor protection.            
    30.2     Following the date of such termination (the “Termination Date”),
the JV shall promptly cease operations and wind up its business in accordance
with Section 29.    
 
                                 
 
                            31   Sale Upon
Material
Breach     31.1     Upon a material breach by either Party of the terms of any
Definitive Transaction Documents concerning the JV that materially impedes in
the conduct of the JV Business by the JV which is not cured within a period of
two (2) months following notice of such breach to such Party (a “Triggering
Event”), the other Party (the “Non-Triggering Party”) shall at its sole
discretion have the right to buy all of the equity interest in the JV held by
the Party undergoing the Triggering Event and those held by affiliates of such
Party (the “Trigger Purchase”) for 80% of the then fair market value of shares
of the JV in accordance with procedures similar to that for a Deadlock Sale.    
 
                                 
 
                            32   Compliance
with Law     32.1     The JV shall at all times be in material compliance with
applicable laws. For the avoidance of doubt, the JV shall at all times comply
with the applicable requirements of the U.S. Foreign Corrupt Practices Act (15
U.S.C. §§ 78dd-1, et seq.) (“FCPA”) and as well as applicable non-U.S. law
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business or other non-U.S. anti-bribery conventions
and anti-corruption and anti-bribery laws (collectively, the “anti-bribery
laws”); U.S. economic sanctions administered by OFAC; all U.S. statutory and
regulatory requirements and export and import control laws and regulations
related to the export or transfer of    

27



--------------------------------------------------------------------------------



 



                              Article   Description                          
commodities, software and technology, including the Arms Export Control Act (22
U.S.C. § 2778), the International Traffic in Arms Regulations (ITAR) (22 C.F.R.
§ 120 et seq.), the Export Administration Regulations (15 C.F.R. § 730 et seq.)
and associated executive orders (collectively the “Export Control Laws”); and
anti-boycott laws, regulations and guidelines of the United States, including
Section 999 of the Internal Revenue Code and the regulations and guidelines
issued pursuant thereto and the Export Administration Regulations administered
by the U.S. Department of Commerce, as relating to anti-boycott matters (the
“anti-boycott laws”).    
 
                                      32.2     Without limiting the foregoing,
the Parties shall cause the JV and its subsidiaries (the “JV Group”) to adopt
and enforce compliance policies designed to prevent, and not to engage in, any
business relationships or transactions between the JV Group and (i) any
countries targeted by U.S. economic sanctions administered by OFAC, (ii) any SDN
or other entity or individual targeted by the U.S. economic sanctions
administered by OFAC, or any entity or individual directly or indirectly owned
or controlled by any SDN or other person so targeted or (iii) any of the Parties
or their affiliates that would further the activities of those described clauses
(i) and (ii) of the foregoing. In addition, the Parties shall cause the JV Group
to adopt and enforce policies to ensure compliance with (i) the FCPA and the
anti-bribery laws and (ii) all Export Control Laws, especially with respect to
the assets contributed to the JV Group by Indiana and any products, services or
technologies that make use of such contributed assets.    
 
                                      32.3     The Parties shall specify further
details with respect to the foregoing in the shareholders’ agreement between the
Parties and the Parties shall cause the JV Group to implement appropriate
policies and procedures to ensure compliance with the foregoing and cause the JV
Group to abide by such policies and procedures.    
 
                                  (E)   Refinancing and Credit Facility      
 
                            1   Refinancing     1.1     The Parties agree that
Indiana’s currently existing US$110.8 million term A loan shall be refinanced by
certain commercial lender(s) procured by California at terms reasonably
satisfactory to both Parties (the “Refinancing”). The refinanced debt shall be
held by Indiana. The Parties acknowledge and agree that the Refinancing is an
integral part of the Transactions to be completed by the Closing and that all
parts of the Transactions shall occur concurrently or simultaneously.    
 
                                      1.2     The Parties agree that the
principles of the Refinancing shall be as follows:    
 
                                            (a)   The final maturity date shall
be no sooner than December 31, 2015;    
 
                                            (b)   The interest rate spread shall
be tighter than those under the existing Credit Agreement; and    
 
                                            (c)   The covenants in connection
with the long-term financing shall be more favorable (less stringent) than that
under the existing Credit Agreement.    

28



--------------------------------------------------------------------------------



 



                              Article   Description                          
(d)   In addition to other customary terms and conditions, the Refinancing (and
the New Credit Facility) will be secured by a first priority lien over
substantially all of Indiana’s assets.                 1.3     The Parties shall
negotiate and enter into definitive Refinancing agreements to be agreed to by
the Parties.    
 
                                  2   Credit Facility     2.1     The Parties
agree that certain commercial lender(s) procured by California shall arrange and
extend to Indiana a new revolving line of credit in the amount of US$100 million
(the “New Credit Facility”), which may be combined with the Refinancing, at
terms reasonably satisfactory to both Parties. The Parties agree that the
principal terms of the New Credit Facility shall be the same as the principal
terms of the Refinancing. The Parties further acknowledge and agree that the New
Credit Facility is an integral part of the Transactions to be completed by the
Closing and that all parts of the Transactions shall occur concurrently or
simultaneously.    
 
                                      2.2     The Parties shall negotiate and
enter into definitive New Credit Facility agreements to be agreed to by the
Parties.    
 
                                 
(F)
  Other Terms                              
 
                            1   Confidentiality     1.1     The contents of this
Term Sheet are confidential and shall be subject to the terms of the
Non-Disclosure Agreement, dated as of August 7, 2009.    
 
                                      1.2     Neither Party shall issue a press
release, make an announcement or make any disclosure relating to the Bridge
Financing, the Equity Investment, the JV, the New Credit Facility and the
Refinancing, this Term Sheet or any matters referred to or contemplated herein,
including the existence of this and the status of the Transactions, without the
express written consent of the other Party, except as may be required to comply
with the requirements of any applicable law, rules or regulations of any stock
exchange upon which the securities of a Party are listed or quoted, in which
case such Party shall, prior to such disclosure, consult with and provide an
opportunity to the other Party to comment on the contents of such disclosure.
Notwithstanding the foregoing, the Parties hereby agree that the contents of
this Term Sheet and the matters referred to or contemplated herein may be
provided to and discussed with CFIUS and any other governmental entity in
furtherance of seeking Transaction approvals.    
 
                                  2   Representations and Warranties     2.1    
Each Party hereby represents and warrants that:    
 
                                            (a)   it is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization;    
 
                                            (b)   it has the requisite corporate
power and has been duly authorized to enter into this Term Sheet;    
 
                                            (c)   no consent, approval, license,
permit, order, waiver, authorization,
registration, declaration, notice or filing    

29



--------------------------------------------------------------------------------



 



                              Article   Description                            
  (“Consent”) is required to be obtained by it from, or to be given by it, or
made by it with any governmental authority or any other Person in connection
with the execution, delivery and performance by it of this Term Sheet, except
for certain regulatory and corporate approvals and third party consents listed
on Schedule (F)(2.1)(c) and no Consent is required for the consummation of the
Transactions, other than (i) the review of the Transactions by CFIUS under
Exon-Florio, (ii) filings required pursuant to the U.S. Hart-Scott-Rodino
Antitrust Improvements Act of 1976, if any, and (iii) applicable PRC government
approvals in connection with Transactions and such other Consents as may be
identified by the Parties;    
 
                                            (d)   the execution, delivery and
performance of this Term Sheet by it and the consummation of the transactions
contemplated hereby does not and will not (i) violate, conflict with or result
in the breach of any provision of its organizational or governance documents;
(ii) in any material respect, conflict with or violate any Law applicable to it
or any of its material assets or properties; or (iii) in any material respect,
conflict with, or result in a violation or breach of or constitute a default
under, any material contract to which it is a party or by which its assets,
rights and properties are bound;    
 
                                            (e)   there are no material
undisclosed liabilities whether contingent or fixed relating to such Party or to
the JV Business except as that has been disclosed to the other Party in writing
prior to the signing of this Term Sheet; and    
 
                                            (f)   no regulatory investigation or
other legal proceeding (other than those arising from the Transactions) against
any Party shall have been initiated or threatened against such Party.    
 
                                      2.2     Indiana hereby further represents
and warrants: (i) Schedule (F)(2.2) contains a complete and accurate list of
export classifications and export licenses for the products of each of the
Indiana group companies that are to be contributed to the JV Group and that are
to be retained by Indiana for the conduct of its business; (ii) none of the
Indiana group companies provides any products or services to the United States
Government (including any department, agency, committee, or other body thereof);
(iv) none of the Indiana group companies produces or trades in: (A) defense
articles and defense services, and related technical data covered by the United
States Munitions List (USML), which is set forth in the ITAR, or any other
article or service covered in the ITAR; (B) articles and services for which
commodity jurisdiction requests under 22 C.F.R. § 120.4 are pending;
(C) products and technology subject to export authorization administered by the
Department of Energy (10 C.F.R. part 810) or export licensing requirements
administered by the Nuclear Regulatory Commission (10 C.F.R. part 110); or
(D) Select Agents and Toxins (7 C.F.R. part 331; 9 C.F.R. part 121; and 42
C.F.R. part 73); (v) each of the Indiana group companies is, and has at all
times been, in    

30



--------------------------------------------------------------------------------



 



                              Article   Description                          
compliance with all statutory and regulatory requirements under the FCPA, as
well as any applicable anti-bribery laws in each jurisdiction in which such
Indiana group company operates and, in each case, is without notice of violation
thereof; (vi) (A) no company of the Indiana group companies or any of its
affiliates does business with, sponsors, or provides assistance or support to,
the government of, or any person located in, any country (including Cuba, Iran,
Myanmar (Burma), North Korea, Syria or Sudan), or with any SDN or other person
or entity targeted by any U.S. economic sanctions administered by OFAC; (B) no
company of the Indiana group companies is owned or controlled (within the
meaning of the Foreign Assets Control Regulations (31 C.F.R. §§ 500-598) (“OFAC
regulations”)) by any targeted government or SDN or other targeted person or
entity; (C) the proceeds of the Transactions received by Indiana will not be
used (directly or indirectly) to fund any operations in, finance any investments
or activities in or make any payments to, any targeted country, or to fund,
finance or make any payments to any targeted person or entity; and (D) all of
the companies of the Indiana group companies are, and have at all times been, in
compliance in all respects with applicable provisions of the OFAC regulations;
(vii) all of the Indiana group companies are, and have at all times been,
without notice of violation in any material respect of and in compliance in all
material respects with the anti-boycott laws including all reporting
requirements, and is not a party to any agreement requiring it to participate in
or cooperate with the Arab boycott of Israel, including any agreement to provide
boycott-related information or to refuse to do any business with any person or
entity for boycott-related reasons; and (viii) all of the Indiana group
companies are, and have at all times been, in compliance with all Export Control
Laws and no Indiana group company has sold, exported, re-exported, transferred,
diverted or otherwise disposed of any products, software or technology
(including products derived from or based on such technology) to any destination
or person prohibited by the Export Control Laws, without obtaining prior
authorization from the competent government authorities as may be required by
those laws.    
 
                                      2.3     Indiana, as a publicly listed
company in the United States, further represents and warrants that it complies
with all applicable United States securities laws and regulations and NYSE rules
in all material respects.    
 
                                  3   Exclusivity     3.1     During the period
from the execution of this Term Sheet to the Outside Date (the “Exclusivity
Period”), Indiana shall not and shall cause its subsidiaries, affiliates and
representatives not to, directly or indirectly, initiate, solicit, encourage or
otherwise facilitate any inquiries or the making by any third party of any
proposal or offer with respect to any transaction contemplating any acquisition
or purchase of any equity of Indiana or any of its businesses (or joint venture,
pledge, transfer or disposal of any material assets), any merger or other
business combination involving Indiana or any strategic arrangement with respect
to contemplating a sale, joint venture, pledge, transfer or disposal of any
material assets to be used in the JV Business (each, a “Restricted
Transaction”).    

31



--------------------------------------------------------------------------------



 



                              Article   Description                     3.2    
In addition, during the Exclusivity Period, Indiana shall not and shall cause
its subsidiaries, affiliates and representatives not to, directly or indirectly,
engage in any negotiations concerning, or provide any confidential information
or data to, or have any discussions with, any person relating to a Restricted
Transaction, or otherwise knowingly facilitate any effort or attempt to make or
implement any Restricted Transaction. During the Exclusivity Period, Indiana
shall and shall cause its subsidiaries, affiliates and representatives to
promptly inform California of any communications or attempts at communications
by any third party relating to a Restricted Transaction. Parties may extend such
Exclusivity Period by mutual agreement in writing.    
 
                                      3.3     During the Exclusivity Period,
California shall not and shall cause its subsidiaries, affiliates and
representatives not to, directly or indirectly, initiate, solicit, encourage or
otherwise facilitate any inquiries or the making by any third party of any
proposal or offer with respect to any transaction relating to the JV Business
that would be inconsistent or interfere with the transactions contemplated by
the Parties in this Term Sheet (a, “California Restricted Transaction”).    
 
                                      3.4     In addition, during the
Exclusivity Period, California shall not and shall cause its subsidiaries,
affiliates and representatives not to, directly or indirectly, engage in any
negotiations concerning, or provide any confidential information or data to, or
have any discussions with, any person relating to a California Restricted
Transaction, or otherwise knowingly facilitate any effort or attempt to make or
implement any California Restricted Transaction. During the Exclusivity Period,
California shall and shall cause its subsidiaries, affiliates and
representatives to promptly inform Indiana of any communications or attempts at
communications by any third party relating to a California Restricted
Transaction.    
 
                                  4   Conditions to Entry into Definitive
Transaction Documents     4.1     Each Party shall negotiate in good faith and
use its best efforts to negotiate and enter into, within the Exclusivity Period,
the Definitive Transaction Documents embodying the terms set forth in this Term
Sheet and other terms as both Parties may subsequently agree.    
 
                                      4.2     Each Party’s obligations to enter
into Definitive Transaction Documents shall be conditional upon (“Mutual Signing
Conditions”):    
 
                                            (a)   no indication or statement
from the relevant regulatory agencies that the Transactions would not be
approved, would be objected to or would be sanctioned or otherwise be required
to be altered from the terms contemplated herein or that California’s business
and operations would be required to be altered;    
 
                                            (b)   no regulatory order
prohibiting the transactions contemplated by the Definitive Transaction
Documents shall have been issued by any governmental agency; and    
 
                                            (c)   no assignment for the benefit
of creditors or bona fide proceeding been instituted by or against the other
Party or its subsidiaries seeking to adjudicate any of them as    

32



--------------------------------------------------------------------------------



 



                              Article   Description          
 
                  bankrupt or insolvent or seeking their liquidation, winding up
or reorganization or any other relief from creditors being sought; and  
 
                                            (d)   no fact or circumstance
arising during such Party’s due diligence investigation of the other Party,
which findings lead to the discovery of any material issues in the other Party’s
JV Business and, in the case of Indiana, Indiana’s financial condition, business
and operations that materially changes such Party’s reasonable expectations with
respect to the other Party’s relevant business, prospects and results of
operations from that prevailing as of the date of this Term Sheet;    
 
                                      4.3     California’s obligations to enter
into Definitive Transaction Documents shall be further conditional upon
(“California Signing Conditions”):    
 
                                            (a)   no material adverse event or
condition occurring that has resulted in a material adverse effect as to
Indiana, including its business, prospects and results of operations;    
 
                                            (b)   no notice of default being
issued and no declaration of acceleration by any holders of any material
liability of Indiana and its subsidiaries (including, without limitation, the
Bridge Financing) or any default or material breach under such material
liability;    
 
                                            (c)   no material breach by Indiana
of any of its representations or warranties as set forth in Article (F)(2) or
the obligations under this Term Sheet, except for such breaches which have been
cured or compensated by Indiana within 20 business days following their
discovery; and    
 
                                            (d)   the representations and
warranties of Indiana set forth in Article (F)(2) continuing to be true and
correct in all material respects as if such representations and warranties had
been made on such subsequent dates until the Definitive Transaction Documents
are entered into, except for such breaches which have been cured or compensated
by Indiana within 20 business days following their discovery.    
 
                                      4.4     Indiana’s obligations to enter
into Definitive Transaction Documents shall be further conditional upon
(“Indiana Signing Conditions”):    
 
                                            (a)   no material adverse event or
condition occurring that has resulted in a material adverse effect as to
California’s ability to effect the Transactions, including its business,
prospects and results of operations of its JV Business; and    
 
                                            (b)   no material breach by
California of any of its representations or warranties as set forth in Article
(F)(2) or the obligations under this Term Sheet, except for such breaches which
have been cured or compensated by California within 20 business days following
their discovery; and    
 
                                            (c)   the representations and
warranties of California set forth in    

33



--------------------------------------------------------------------------------



 



                              Article   Description                            
  Article (F)(2) continuing to be true and correct in all material respects as
if such representations and warranties had been made on such subsequent dates
until the Definitive Transaction Documents are entered into, except for such
breaches which have been cured or compensated by California within 20 business
days following their discovery.    
 
                                  5   Termination of TermSheet; Fees Payable    
5.1     Each Party’s obligations under this Term Sheet may be terminated at any
time prior to the entering into of Definitive Transaction Documents:    
 
                                            (a)   by written agreement of the
Parties;    
 
                                            (b)   by either Party by giving
notice of such termination to the other Party if any of the Mutual Signing
Conditions for the entering into of Definitive Transaction Documents have not
been or are not capable of being satisfied as of the Outside Date (or earlier if
it becomes apparent any such Mutual Signing Condition is not capable of being
satisfied);    
 
                                            (c)   by California if any of the
California Signing Conditions have not been satisfied as of the Outside Date (or
earlier if it becomes apparent that any such California Signing Condition is not
capable of being satisfied), subject to a cure period of twenty (20) business
days; or    
 
                                            (d)   by Indiana if any of the
Indiana Signing Conditions have not been satisfied as of the Outside Date (or
earlier if it becomes apparent that any such Indiana Signing Condition is not
capable of being satisfied), subject to a cure period of twenty (20) business
days.    
 
                                      5.2     If this Term Sheet shall be
terminated in accordance with Article (F)(5.1) immediately above, a fee of
US$5 million payable by wire transfer in immediately available funds shall be
made within ten (10) business days as follows:    
 
                                            (a)   No amounts shall be payable by
either Party if this Term Sheet is terminated in accordance with Article
(F)(5.1)(a) or Article (F)(5.1)(b);    
 
                                            (b)   Indiana shall pay to
California such US$5 million in the event that California terminates this Term
Sheet pursuant to Article (F)(5.1)(c);    
 
                                            (c)   California shall pay to
Indiana such US$5 million in the event that Indiana terminates this Term Sheet
pursuant to Article (F)(5.1)(d).    
 
                                      5.3     The Definitive Transaction
Documents shall also provide for an appropriate reciprocal break-up fee in the
event that a Party does not comply with its obligations to complete the
Transactions in accordance with the Definitive Transaction Documents.    
 
                                  6   Conditions to the Closing     6.1     The
closing of the Transactions shall be subject to customary closing conditions to
be set forth in the Transaction Documents, including, without limitation:    

34



--------------------------------------------------------------------------------



 



                              Article   Description                          
(a)   obtaining regulatory approvals required under applicable laws, regulations
and required third-party consents;    
 
                                            (b)   the prior or simultaneous
closing of all parts of the Transactions;    
 
                                            (c)   either (i) CFIUS shall have
provided notice to the Parties to the effect that a review or investigation of
the Transactions has been concluded, and that a determination has been made that
there are no unresolved U.S. national security concerns or (ii) CFIUS shall have
provided notice to the Parties to the effect that a review or investigation of
the Transactions has been concluded, and that a determination has been made that
mitigation efforts are necessary to resolve the U.S. national security concerns
of CFIUS and California and Indiana shall have agreed on such mitigation efforts
and entered into such agreements that permit CFIUS to determine that there are
no unresolved U.S. national security concerns or (iii) the period of time for
any applicable review process by CFIUS and any subsequent Presidential decision
whether to take action under Exon-Florio shall have expired, and the President
of the United States shall not have taken action to block or prevent the
consummation of the Transactions under Exon-Florio on the basis that they
threaten to impair the national security of the United States or otherwise;    
 
                                            (d)   obtaining all required import
and export licenses in connection with the JV Business and the Equity
Investment; and    
 
                                            (e)   with respect to the Equity
Investment:    
 
                           
 
                  (i)   the filing of the application for listing of the shares
to be issued under the Equity Investment on the NYSE;    
 
                                            (f)   with respect to the JV:    
 
                           
 
                  (i)   the formation of Holdco and satisfactory completion of
the transactions contemplated in Article (D)2) and satisfactory completion of
the policies, procedures and arrangements contemplated in Article (D)(32); and  
 
 
                                            (g)   other customary closing
conditions.    
 
                                  7   Miscellaneous     7.1     Subject to
Article (G), this Term Sheet shall be binding on the Parties.    
 
                                      7.2     Use of the word “including” in
this Term Sheet shall mean “including without limitation”.    
 
                                      7.3     No person not a party to this Term
Sheet shall have any right under the Contracts (Rights of Third Parties) Act
1999 to enforce any provision of this Term Sheet.    
 
                                  8   No Third
Beneficiaries     8.1     This Term Sheet shall inure to the benefit of and be
binding (subject to Article (G)) upon the parties hereto and their respective
successors. Nothing in this Term Sheet, express or implied, is    

35



--------------------------------------------------------------------------------



 



                              Article   Description                          
intended to confer upon any person other than California or Indiana or their
respective successors, any rights or remedies under or by reason of this Term
Sheet.    
 
                                  9   Severability     9.1     In case any
provision (or part of a provision) of this Term Sheet shall be invalid, illegal,
unenforceable or otherwise cannot be given legal effect, the validity, legality,
enforceability and legal effectiveness of the remaining provisions (or remaining
part of the affected provision) shall not in any way be affected or impaired
thereby.    
 
                                  10   No Assignment     10.1     No party to
this Term Sheet may, whether by contract, operation of law or otherwise, assign
any of its rights or delegate any of its obligations under this Term Sheet
without the prior written consent of the other parties hereto, and any purported
assignment without such consent shall be void and without effect, it being
understood that California’s obligations with respect to Bridge Financing,
Refinancing and New Credit Facility may be undertaken by one or more lenders
arranged by California.    
 
                                  11   Governing Law     11.1     This Term
Sheet shall be governed by the laws of England and Wales without regard to the
conflict of law principles thereof.    
 
                                  12   Arbitration     12.1     All disputes in
connection with either this Term Sheet, any Transaction Documents or other
documents subsequently executed, or the breach, termination, interpretation or
validity thereof, shall be finally settled by the Hong Kong International
Arbitration Centre (the “HKIAC”) pursuant to UNCITRAL Rules, with California, on
the one hand, being entitled to designate one arbitrator, and with Indiana, on
the other hand, being entitled to designate one arbitrator, while the third
arbitrator will be selected by agreement between the two designated arbitrators
or, failing such agreement within ten (10) calendar days of initial consultation
between the two arbitrators, by the HKIAC pursuant to its arbitration rules.    
 
                                      12.2     If any Party fails to designate
its arbitrator within twenty (20) calendar days after the designation of the
first of the three arbitrators, the HKIAC shall have the authority to designate
any person whose interests are neutral to the Parties as the second of the three
arbitrators.    
 
                                      12.3     The arbitration shall be
conducted in both Chinese and English.    
 
                                 
(G)
  Effectiveness                              
 
                            1   Effective of Term Sheet     1.1     Except for
Article (B), Article (F) and this Article (G), which shall be effective upon the
execution of this Term Sheet, other provisions of this Term Sheet shall be
subject to and conditioned upon the receipt of approval of this Term Sheet from
each of the National Development and Reform Commission of the PRC and the
Ministry of Commerce of the PRC.    

[Remainder of page intentionally left blank]

36



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties has caused this Term Sheet to be
executed by a duly authorized officer as of October 23, 2009.

            BGP INC., CHINA NATIONAL PETROLEUM CORPORATION
      By:   /s/ Wang Tiejun         Name:   Wang Tiejun        Title:  
President        ION GEOPHYSICAL CORPORATION
      By:   /s/ Robert P. Peebler         Name:   Robert P. Peebler       
Title:   Chief Executive Officer     

-37-



--------------------------------------------------------------------------------



 



List of Schedules

  1.   Schedule (D)(2.3)(a): Tangible and intangible assets to be transferred by
Indiana to Holdco.     2.   Schedule (D)(2.3)(b)(i): Transferred Indiana JV
Business IP.     3.   Schedule (D)(2.3)(b)(iii): Indiana JV Business IP not
constituting the Transferred Indiana JV Business IP.     4.   Schedule
(D)(2.3)(b)(iv): Intellectual Property Contracts.     5.   Schedule
(D)(2.3)(c)(iv): Indiana JV Contracts and their arrangements.     6.   Schedule
(D)(2.4): Indiana Excluded Assets.     7.   Schedule (D)(3.1)(b): California
Transferred Assets.     8.   Schedule (D)(6.2)(b): Companies in which California
or Indiana is a minority owner and whose businesses are parts of the Excluded
Business.     9.   Schedule (F)(2.1)(c): Certain regulatory and corporate
approvals and third party consents.     10.   Schedule (F)(2.2): Export
classification.

-38-